Citation Nr: 0710886	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  91-17 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming




THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to the service-connected degenerative 
disc disease of the lumbar spine.  

2.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
December 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board ) on appeal from a March 1990 RO rating 
decision that increased the evaluation for the veteran's 
service-connected low back disability from 10 percent to 20 
percent.  

In July 1992 the Board granted service connection for 
degenerative disc disease of the lumbar spine but remanded 
the case for further review regarding the issue of evaluation 
of the already service-connected back disability.  

Also on appeal is a July 1999 RO rating decision that denied 
service connection for depression as secondary to the 
service-connected degenerative disc disease of the lumbar 
spine.  

In August 2003, during the pendency of this appeal, the RO 
issued a rating decision granting service connection for 
neuropathy of the right and left lower extremities secondary 
to the service-connected degenerative disc disease of the 
lumbar spine.  
The veteran did not appeal either the effective date or 
disability ratings assigned.  

The two issues on appeal were remanded for further 
development in November 2000 and July 2004.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not diagnosed with any current innocently-
acquired psychiatric disorder, including major depressive 
disorder.  

3.  The chronic orthopedic manifestations of the service-
connected degenerative disc disease consist of moderate 
limitation of motion due to pain, with flexion greater than 
50 degrees and no ankylosis to any degree; the chronic 
neurological manifestations of his disability are separately 
compensated.  



CONCLUSIONS OF LAW

1.  The veteran does not have a current disability manifested 
by major depressive disorder that is due to or aggravated by 
his military service or is proximately due to or the result 
of his service-connected degenerative disc disease.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).  

2.  The criteria for a rating higher than 20 percent for the 
service-connected degenerative disc disease of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.25, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000-2004); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

The rating decisions on appeal were issued prior to enactment 
of the VCAA.  In July 2004 the Appeals Management Center 
(AMC) sent the veteran a letter advising him that the 
establish entitlement to a higher rating for a service-
connected disability, the evidence must show that the 
disability has gotten worse; the letter also advised the 
veteran that to establish entitlement to secondary service 
connection the evidence must show the claimed physical or 
mental condition and a relationship between the claimed 
condition and a service-connected disability.  The veteran 
was afforded an opportunity to respond before the issuance of 
the Supplemental Statement of the Case (SSOC) in October 
2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 letter cited above informed the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The July 2004 letter advised the veteran of the types of 
evidence acceptable to show entitlement to the benefits 
claimed.  The letter asked the veteran to identify any 
agencies having additional relevant evidence, and to 
authorize VA to obtain relevant evidence from any non-Federal 
agencies.  

The July 2004 letter also specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  This is 
logical, since the rating decisions on appeal were issued 
prior to enactment of VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the AMC letter in July 2004 advised the veteran of 
the second and third Dingess elements (existence of a 
disability, connection between the veteran's service and that 
disability).  

There is no indication that the veteran has been advised of 
the fourth and fifth Dingess elements (degree of disability, 
and effective date pertaining to the disability).  However, 
the Board's action below denies service connection for the 
claimed major depressive disorder, so no disability rating or 
effective date will be assigned.  Accordingly, there is no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claims for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the 
SSOC of October 2006; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated, and in fact the veteran advised VA in April 2004 
that he has no further evidence to submit prior to the 
Board's review.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claims, and he has been 
afforded a hearing before the RO's Decision Review Officer, 
during which he presented oral argument in support of his 
claims.  

The Board notes at this point that the veteran's 
representative filed an Informal Hearing Presentation in 
February 2007 asking that the veteran be reexamined by a 
different psychiatric examiner, since the veteran believes 
that the VA psychologist who examined him on three occasions 
(October 2002, June 2003, and March 2005) is biased against 
the veteran.  

However, the Board has carefully reviewed the examinations 
and opinions written by the VA psychologist in question, and 
finds no indication therein that the examiner was other than 
objective and competent.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on both of the claims herein 
decided.  


II.  Analysis

A.  Service connection for major depressive disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran's service records do not show, and the veteran 
does not assert, that his claimed major depressive disorder 
became manifest during military service.  Instead, he 
contends that the claimed major depressive disorder is caused 
by his service-connected degenerative disc disease of the 
lumbar spine.  
 
To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the record does not show that the veteran 
currently has major depressive disorder or chronic 
depression.  

The veteran had VA inpatient psychiatric treatment in January 
1992.  The discharge diagnosis was that of alcohol dependence 
and probable recurrent major depression.  

The veteran was evaluated by a VA psychologist in October 
2002.  The examiner's assessment was that of pedophilia and 
major depressive disorder related both to back pain and to 
pedophilic urges.  

The veteran was examined by the same VA psychologist in June 
2003.  The examiner's assessment was that of pedophilia and 
antisocial traits.  The same VA psychologist examined the 
veteran once again in March 2005. The examiner's assessment 
was that of pedophilia and history of antisocial traits.  

The veteran was examined by a VA orthopedic examiner in March 
2005, who stated an opinion that the reported depression was 
not related to or caused by or a result of the veteran's 
degenerative disc disease.  

In an undated addendum, the VA psychologist who had performed 
the examinations in October 2002, June 2003 and March 2005 
stated that the veteran did not have chronic depression.  

The veteran was depressed in 2002, due equally to back pain 
and to having been incarcerated for 10 years for statutory 
rape, but he subsequently stopped working in construction 
(which had been hurting his back) and also stopped contact 
with adolescent females; he also underwent psychotherapy.  As 
a result, the veteran's depression cleared and had not 
returned by the time of the last examination in March 2005.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

As there is no evidence of a current innocently-acquired 
psychiatric disorder on which a claim for service connection 
can be based, the Board finds that the veteran has not 
presented a claim.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case the evidence preponderates against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. 49, 55 (1990).  


B.  Evaluation of service-connected degenerative disc disease

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability has been rated under the criteria 
for intervertebral disc syndrome (IVDS), but can 
alternatively be rated under the criteria for limitation of 
motion or lumbosacral strain.  As noted hereinbelow, the 
rating criteria for diseases and injuries of the spine, 
including IVDS and limitation of motion, have changed several 
times during the pendancy of this appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  


Rating criteria for IVDS 

Prior to September 23, 2002, the rating criteria for IVDS 
under Diagnostic Code (DC) 5293 were as follows.  

A rating of 10 percent is awarded for mild IVDS.  A rating of 
20 percent is awarded for moderate IVDS, with recurring 
attacks.  

A rating of 40 percent is awarded for severe IVDS, with 
recurring attacks and intermittent relief.   A rating of 60 
percent is awarded for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

In this case, the evidence prior to September 23, 2002 
includes an April 2000 VA outpatient clinical examination in 
which the examining nurse noted complaint of constant and 
increasing low back pain radiating to the lower extremities.  

There were no recent X-ray studies, computed tomography (CT) 
scans, or magnetic resonance images (MRIs) of record.  On 
examination, the examining nurse observed tenderness to 
palpation and some limitation of motion due to pain and 
obesity.  Straight-leg raising was positive to the right 
only, knee jerks were absent, and ankle jerks were 3+ left 
and 1+ right.  

The veteran was able to heel-and-toe walk without difficulty, 
and there was no guarding either on ambulation or while 
getting on and off the examination table.  The examining 
nurse's impression was that of chronic low back pain, rule 
out discogenic pain, and the nurse recommended that the 
veteran undergo lumbosacral CT scan and X-ray studies.  

The veteran was scheduled to undergo CT scan and X-ray 
studies at the VA Medical Center (VAMC) later in April 2000, 
but he did not report for examination; the veteran might have 
been incarcerated at that time.  

Based on the evidence, the Board finds that the veteran's 
disability prior to September 23, 2002 more closely 
approximated "moderate" rather than "severe" IVDS.  

While the veteran subjectively reported radiculopathy, there 
are no CT or MRI diagnostics of record documenting same, and 
the veteran failed to report for examination that could have 
resolved the question.  

The Board notes in that regard that when a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655(a), (b).  

The Board accordingly finds that the evidence does not show 
"severe" IVDS with recurring attacks and intermittent 
relief as required for the higher 40 percent rating under the 
rating criteria for IVDS in effect prior to September 23, 
2002.  

As of September 23, 2002, the criteria of DC 5293 became as 
follows: evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

In this case, the evidence from September 23, 2002 includes a 
VA examination of the spine in October 2002 during which the 
veteran reported pain, discomfort and muscle spasm with 
radiation of pain down the right side, plus decreased 
sensation and numbness to the right foot.  He reported 
missing 40 percent of his work due to back pain, including 
frequent bed rest.  

The examiner noted definite decrease in sensation on the 
right lower extremity and numbness in the right foot.  Deep 
patellar tendon reflexes were slightly decreased, 
bilaterally.  There was no muscle atrophy.  The veteran was 
observed to walk with a limp to the right.  

The veteran had another VA examination in January 2003 during 
which he reported constant pain with recurrent radicular pain 
down to the right foot consistent with L3 radiculopathy.  The 
veteran was observed to walk with a mild antalgic gait but no 
limp.  

The veteran could ambulate easily on heels and on toes.  
There was no palpable paraspinous tenderness and no sciatic 
notch tenderness.  Lumbar curvature was intact, as was the 
quadriceps mechanism.  Patellar and Achilles reflexes were 1+ 
and equal.  

There was decreased sensation in the right lower extremity 
and right foot.  The examiner's assessment was that of 
constant low back pain syndrome with recurrent L3 radicular 
pain and decreased sensory perception over the right lower 
extremity.  

The veteran had yet another VA examination in June 2003 in 
which he again reported having constant low back pain and 
recurrent numbness involving the entire right lower 
extremity.  He also reported severe acute exacerbations of 
low back pain occurring once per month and requiring several 
days of bed rest.  

However, MRI revealed no spinal stenosis, nerve impingement 
or narrowing.  The veteran was observed to walk with a mild 
antalgic gait.  There was palpable low lumbar paraspinous 
tenderness but no sciatic notch tenderness.  Lumbar curvature 
was intact, and the veteran could toe-walk and heel-walk 
without difficulty.  Quadriceps mechanism was intact, and 
patellar and Achilles reflexes were 1+ and equal.  There was 
decreased sensory perception in the right lower extremity.  

In an August 2003 rating decision, the RO granted separate 
service connection for the chronic neurological 
manifestations of IVDS, i.e., neuropathy of the left and 
right lower extremities, each rated as 10 percent disabling.  

Accordingly, under the rating criteria in effect from 
September 23, 2002, the remaining IVDS disability is rated as 
either chronic orthopedic disability or "incapacitating 
episodes."  

The chronic orthopedic disability is discussed hereinbelow 
with "range of motion" analysis.  

In regard to "incapacitating episodes," the veteran 
reported such episodes to the VA examiner, but there is no 
objective evidence showing bed rest prescribed by a physician 
and treatment by a physician.  

The Board accordingly finds that the criteria for a rating 
higher than 20 percent were not met under the rating criteria 
for IVDS in effect on September 23, 2002.  


Rating criteria for limitation of motion

Until September 26, 2003, lumbosacral spine disorders other 
than IVDS could be rated under the provisions of DC 5292 
(limitation of motion) or alternatively under the provisions 
of DC 5295 (lumbosacral strain).  

The schedular criteria of DC 5292 (limitation of motion) are 
as follows.  A rating of 10 percent is awarded for slight 
limitation of motion.  A rating of 20 percent is awarded for 
moderate limitation of motion.  

A rating of 40 percent is awarded for severe limitation of 
motion. The terms "slight," "moderate" and "severe" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

For VA rating purposes, normal range of motion of the 
thoracolumbar spine is forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
See 38 C.F.R. § 4.71a, Plate V.

The schedular criteria of DC 5295 (lumbosacral strain) are as 
follows.  A rating of 10 percent is awarded for 
characteristic pain on motion.  A rating of 20 percent is 
awarded for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.  

A rating of 40 percent is awarded for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In this case, the evidence from September 23, 2002 includes a 
VA examination of the spine in October 2002 during which the 
range of motion was forward flexion to 70 degrees, backward 
extension to 20 degrees, and right and left rotation to 25 
degrees with "a great deal" of pain.  

The veteran had another VA examination in January 2003 during 
which his range of motion was forward flexion to 50 degrees 
with pain, backward extension to 20 degrees, left and right 
lateral flexion to 20 degrees, right rotation to 20 degrees, 
and left rotation to 30 degrees.  The examiner's assessment 
was that of constant low back pain syndrome with reduced 
ranged of motion.  

The veteran had yet another VA examination in June 2003 in 
which forward flexion to 50 degrees caused pain.  The 
examiner noted that mid- and lower-back pain was moderate in 
severity and range of motion was limited by pain.  Repetitive 
flexion and extension of the lumbar spine revealed no 
weakness, decreased range of motion, fatigability or 
incoordination.   

Based on the evidence above, the Board finds that the 
veteran's chronic orthopedic disorder more closely 
approximates the criteria for the current 20 percent rating 
under either DC 5292 (limitation of motion) or DC 5295 
(lumbosacral strain).  The Board particularly notes that the 
VA examiner characterized the disability as "moderate" 
rather than "severe."  

Further, there is no evidence of listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion as required for 
the higher 40 percent rating under DC 5295.  

The Board has considered whether a higher rating may be 
granted under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and DeLuca.  However, there is no indication of 
additional limitation of function due to the DeLuca factors 
beyond those limitations considered in the applicable 
schedular criteria.    

The Board accordingly finds that the criteria for a rating 
higher than 20 percent under the criteria of either DC 5292 
(limitation of motion) or DC 5295 (lumbosacral strain) are 
not warranted under the criteria in effect prior to September 
26, 2003.  


Rating criteria for IVDS and limitation of motion from 
September 26, 2003

Effective on September 26, 2003, disabilities of the spine, 
including IVDS and limitation of motion, have been rated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  General Rating 
Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  

For VA compensation purposes, the normal forward flexion of 
the thoracolumbar spine is to 90 degrees, and the normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.   General Rating Formula, Note (2).  

The veteran had a VA medical examination in March 2005 in 
which he was able to forward flex to 70 degrees prior to the 
onset of back pain.  There was no evidence of ankylosis to 
any degree.  The examiner noted that the veteran appeared to 
be significantly exaggerating his low back symptoms.

Based on the evidence, the Board finds that the veteran's low 
back degenerative disc disease more closely approximates the 
criteria for the current 20 percent rating under the General 
Rating Formula in effect since September 26, 2003.  
Specifically, the veteran is not limited to flexion of 30 
degrees or less, and his spine is not ankylosed to any 
degree, as required for any rating higher than 20 percent.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case the veteran's symptoms more closely approximate the 
rating for the current 20 percent rating under any applicable 
rating criteria, and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for major depression, claimed as secondary 
to the service-connected degenerative disc disease of the 
lumbar spine, is denied.  

A rating in excess of 20 percent for the service-connected 
degenerative disc disease of the lumbar spine is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


